Exhibit 10.10

 



HYDROCARBON AND MINERAL LEASE AFFIRMATION

 

 

This Lease Affirmation is made and entered into as of this 6th day of May, 2011,
by and between the William G. Gibbs (“Lessor”) and GreenRiver Resources, Inc. a
Utah corporation, with respect to the Lease Agreement (“Lease”) attached hereto
as Exhibit A hereto.

 

Whereas, Lessor and Lessee executed and entered into the attached Lease in
October of 2009;

 



Whereas, Lessor and Lessee are unable to locate the original signed Lease;

 

Whereas, by this Lease Affirmation Lessor and Lessee hereby affirm that the
Lease was executed in October 2009 and remains in full force and effect;

 

NOW THEREFORE, it is hereby agreed and affirmed as follows:

 

l.The Lease is hereby affirmed, and Lessor and Lessee hereby agree and represent
that it is was duly signed and notarized in October of 2009.

2.Lessor and Lessee further acknowledge that the rent due and payable under the
Lease has been, and will continue to be deferred until Lessee raises a minimum
of $1 million, at which time the outstanding amounts under the Lease will be due
and payable.

3.The Lease is in full force and effect, and there are no defaults thereunder.

 

In witness whereof, this Lease Affirmation has been executed and delivered by
the undersigned as of the date first above written.



 

 

 

 

  [ex1010_image001.jpg]     



 

 



1

 

 



HYDROCARBON AND MINERAL LEASE

This Lease is made and entered into as of the day of October, 2009, by and
between the parties listed on Exhibit A hereto, with respect to the interests
described therein, as the Lessor, hereinafter referred to as “Lessor”, and
GreenRiver Resources, Inc., a corporation organized under the laws of the State
of Utah, hereinafter referred to as “Lessee”.

 

SECTION ONE

TERM AND PURPOSE

(a) Grant of Lease. Lessor, in consideration of the rents and royalties to be
paid and the covenants and conditions to be kept and performed by Lessee as
provided for in this instrument, leases to Lessee the land, hydrocarbon and
mineral interests in Carbon County, Utah, more particularly described in Exhibit
A to this Lease (the “Premises”), for the purpose of exploring for, extracting,
mining, taking out, and removing by any mining or extraction method, including
open-pit mining and strip-mining, the merchantable tar sand, bitumen, oil and
other hydrocarbon products (collectively, “Oil Products”), together with any
by-products derived in the process of extracting the foregoing products
therefrom (including, but not limited to, sand, gravel, timber, gold, titanium,
silver and other minerals) which are, or which subsequently may be found on, in,
or under the land. Together with the right to: (1) make all excavations or
drilling; (2) construct on the Premises all buildings, extraction and separation
facilities, openings, ditches, drains, railroads, roads, pipelines, power
facilities, tanks and other improvements that are or may become suitable or
necessary for the mining and removal, and/or separation and extraction, of the
products from the Premises; and (3) cut and use the timber on the Premises, as
may be necessary for the usual purposes of the mining operations and for
Lessee's own fuel; Lessee to exercise reasonable care to clear up and remove all
combustible debris to prevent any fires.

 

(b) Term. It is agreed that this Lease shall remain in force for a primary term
of six (6) years from this date (the “primary term”) and if Lessee shall
commence mining of Oil Products within the primary term or any extension of it,
Lessee shall have the right to continue mining and the term shall extend
subsequently as long as Oil Products are continuously produced in commercial
quantities (Oil Products in amounts sufficient to produce 500 barrels of oil per
day, on average) by Lessee from the Premises, provided, however, that production
may be discontinued or interrupted if such interruption is due to the inability
of the Lessee to operate the mine or facilities on a commercially reasonable
basis due to temperatures, weather or snow-pack during the winter months.

 



2

 

 

 



SECTION TWO

 

MINING EQUIPMENT AND IMPROVEMENTS

 

 

 Lessee may install engines and machinery, build roads, pipelines and rail
tracks, and do such other things on the Premises as may be necessary or proper
to carry on the mining operations. Lessee shall have the right to use, free of
cost, gas, oil, and water produced on the land for Lessee's operation on the
land. Lessee shall have the right at any time up to 180 days after the
termination of this Lease to remove all machinery and fixtures placed on the
Premises. The mining of the Oil Products by Lessee shall be done in a manner as
is usual and customary in mining operations of similar character. Lessee shall
comply with all government regulations in its mining operations. Lessee shall
not remove or impair any roads, tracts, ditches, or improvements of a permanent
nature made by Lessee after the termination of this Lease.

 

 

SECTION THREE

 

RENT AND ROYALTY

 

 

(a) Royalties. Lessee shall pay to Lessor a Production Royalty on Net Returns
from the sale of Oil Products. For purposes of this Agreement, the term
"Production Royalty on Net Returns" means an amount equal to 10% of the Market
Value of Minerals sold by Lessee, less the following, to the extent and only to
the extent that they are incurred by Lessee prior to sale by Lessee of the Oil
Products: Operating Costs,Transportation Costs, Processing Costs, Value Added
Costs and Extraction Taxes (collectively referred to herein as "Costs and
Taxes"). The term "Operating Costs" means expenses and costs actually incurred
for the extraction of the Oil Products from the ground and mining and handling
of the Oil Products, including maintenance and repairs to equipment and
depreciation, but excluding reclamation expenses. The term"Transportation Costs"
means the expenses and charges actually incurred in transporting Oil Products,
or their derivatives, from the mine to the refinery or other place of processing
and/or sale. Such costs shall include, but not be limited to, wages, rent,
freight, shipment insurance, handling, port, delay, demurrage, lighterage, tug,
forwarding costs, and transportation and taxes. The term "Processing Costs"
means the expenses and costs actually incurred for separating, processing or
other benefication of the Oil Products, including maintenance and repairs to
equipment and depreciation. The term "Value Added Costs" means the expenses and
costs actually incurred in upgrading the Oil Products for sale, including,
refining, cracking, distillation, or by mixing or combining the Oil Products, or
any of them, with reagents or other materials, minerals, chemicals, compounds,
hydrocarbons or other substances of any kind or nature to achieve the products
or goods which are then sold by Lessee, including maintenance and repairs to
equipment and depreciation. The term "Extraction Taxes" means sales, use, gross
receipts, ad valorem, severance and other taxes due and payable in respect to
severance,production, removal, sale or disposition of the Oil Products, but
excluding any taxes on net income. Oil Products shall be deemed sold at the time
the money is actually received by Lessee unless transferred by Lessee to an
affiliate. The price received for the Oil Products sold in an "arms length
transaction" shall be presumed to be "Market Value" unless rebutted by a
preponderance of the evidence. For purpose of this paragraph, "arm's length
transaction" means a transaction that has been arrived at in the market place
between independent, nonaffiliated persons with opposing economic interests
regarding that transaction.

 



3

 

 

 

(b) Payment of Royalties. Calculations and payments of the royalty shall be made
quarterly, on the 15th day of each January, April, July, and October in each
year, commencing on the quarterly date following the first full or partial
quarter in which Oil Products have been mined and extracted and sold from the
Premises. If the calculation of Net Returns from the sale of Oil Products for
any calendar quarter results in a negative number, no production royalty shall
be payable with respect to that calendar quarter, but such negative number shall
not be used to offset Net Returns from the sale of Oil Products for any future
calendar quarter Payments shall be made to each Lessor at the address or
addresses set forth on the signature page hereof, or as otherwise directed by a
Lessor in writing. Lessee shall, on a quarterly basis and in conjunction with
each quarterly royalty payment, transmit to Lessor an accurate statement of the
amount of Oil Products removed and sold during the quarter for which royalties
are paid, and the amount of Costs and Taxes. The refinery receipts shall be
prima facie evidence of the amounts so sold during each quarter. Lessor may
inspect and review the refinery receipts upon request at reasonable times. Any
errors shall be corrected accordingly. Lessor shall at all times have a lien on
all Oil Products mined, and on all improvements made, on the Premises as
security for any unpaid balance of rents, royalties, or taxes due and payable.

 

 



4

 

 

 



(c) Bonus and Rent. Beginning January 1, 2009, and annually thereafter, as rent
under this Lease, Lessee shall pay to Lessor the amount of $7,965. Any lawsuit
against development of the property shall toll any termination right on the part
of Lessor, so long as Lessee is diligently pursuing the lawsuit. Rent due
hereunder shall be excused for any year as to which the royalties paid hereunder
for the prior year exceed the rental amount.

 

(d) Apportionment of Royalties and Rents. (1) The stated amounts of royalties to
be paid by Lessee hereunder are based upon a 100-percent interest in and to the
mineral estate as to all of the Premises. If any party comprising Lessor owns
less than the interest in all of the Premises described in the preceding
sentence, all royalty payments to be made by Lessee to such party hereunder
shall be reduced in the same proportion thereof as the interest of such party in
the Premises bears to the interest described for such party in the preceding
sentence. (2) The stated amounts of rents to be paid by Lessee hereunder are
based upon the undivided interests in the mineral estate as to all of the
Premises stated to be owned by each party comprising Lessor as set forth in
Exhibit A attached hereto. If any party comprising Lessor owns less than the
interest in all of the Premises described in the preceding sentence for such
party, all rent payments to be made by Lessee to such party hereunder shall be
reduced in the same proportion thereof as the interest of such party in the
Premises bears to the interest described for such party in the preceding
sentence.

 



5

 

 



SECTION FOUR

 

TERM EXTENSION

 

If mining of Oil Products is not commenced on the land on or before the 6th
anniversary of the commencement date of this Lease in commercial quantities (Oil
Products in amounts sufficient to produce 500 barrels of oil per day, on
average, provided, however, that production may be discontinued or interrupted
if such interruption is due to the inability of the Lessee to operate the mine
or facilities on a commercially reasonable basis due to temperatures, weather or
snow-pack during the winter months), this Lease shall terminate as to both
parties, unless the failure to commence operations is excused by the force
majeure provisions of Section 14(e) below, in which case the term of this Lease
shall be extended in accordance with the provisions of said Section 14(e)..

 

SECTION FIVE

 

EXPLORATION AND DEVELOPMENT COMMITMENT

 

 

Lessee agrees to expend or cause to be expended during the term of this Lease, a
minimum of $150,000 per year on the development of the Premises, until
commercial production of Oil Products (Oil Products in amounts sufficient to
produce 500 barrels of oil per day, on average, provided, however, that
production may be discontinued or interrupted if such interruption is due to the
inability of the Lessee to operate the mine or facilities on a commercially
reasonable basis due to temperatures, weather or snow-pack during the winter
months) is reached. For this purpose, the following expenditures would qualify:
expenditures on prospecting and searching for or production of Oil Products on,
in or under the property, drilling, examining, measuring and sampling the
deposit of bitumen, when found, to gain knowledge of its size, shape, position
and characteristics to determine the value thereof, research, engineering, test
work, feasibility studies and other development and construction work directly
benefiting the property, work performed on mineral lands contiguous to the
property, legal fees, engineering and consulting fees and salaries and other
expenses relating to Lessee’s personnel directly involved in the project and all
other similar activity or work performed with respect to the property or its
development, and fees and expenditures on other projects which benefit the
Sunnyside project or reduce the expenditures which would otherwise be incurred
in connection with the Sunnyside project. All expenditures for exploration and
development in excess of the respective minimums required in each year shall be
applied to the exploration commitment described in the next succeeding year or
years.

 



6

 

 



SECTION SIX

 

PROPERTY TAXES

 

 

Lessee shall pay promptly before delinquency all property taxes and assessments,
that may be levied or assessed during the term of this Lease upon the Premises.
All such taxes for the year in which this Lease terminates shall be prorated
between Lessor and Lessee, except that neither Lessor nor Lessee shall be
responsible for the payment of any taxes which are based upon production from
the Premises accruing solely to the other party. Lessee shall have the right to
contest, in the courts or otherwise, in its own name or in the name of Lessor,
the validity or amount of any such taxes or assessments, if it deems the same
unlawful, unjust, unequal or excessive, or to take such other steps or
proceedings as it may deem necessary to secure a cancellation, reduction,
readjustment or equalization thereof, before it shall be required to pay the
same. Lessee shall not permit or suffer the Premises or any part thereof to be
conveyed, or title lost to Lessor, as the result of nonpayment of such taxes or
assessments. Lessee shall upon request furnish to Lessor duplicate receipts for
all such taxes and assessments when paid. Lessee shall not be liable for any
taxes levied on or measured by income, or other taxes applicable to Lessor,
based upon payments under this Lease. Nothing in the foregoing shall be
construed to obligate Lessee to pay such portion of any tax as is based upon the
value of improvements, structures or personal property made, placed and used on
any part or parts of the Premises by or for Lessor or by an owner or lessee of
surface rights other than Lessee after the date hereof. If Lessor receives tax
bills or claims which are the responsibility of Lessee hereunder, the same shall
be promptly forwarded to Lessee for appropriate action.

 

 



7

 

 



SECTION SEVEN

 

TERMINATION

 

 

(a) Termination by Lessor. In the event of any default by Lessee in the
performance of its obligations hereunder, including all obligations to make
payments of money to Lessor, Lessor shall give to Lessee written notice
specifying the default. If (a) a default involving matters other than the
payment of money to Lessor is not cured within sixty (60) days after Lessee has
received the notice, or if Lessee has not within the time begun action to cure
the default and does not diligently prosecute such action to completion, or (b)
if a default involving the payment of money to Lessor is not cured within
fifteen (15) business days after Lessee has received notice of non payment,
Lessor may terminate this Lease by delivering to Lessee written notice of such
termination, subject to Lessee’s right to remove its property and equipment from
the Premises as hereinafter provided. Lessor shall have no right to terminate
this Lease except as set forth in this paragraph.

 

(b) Termination by Lessee. Lessee shall have the right, at any time, to
terminate this Lease by giving 180 days' written notice to Lessor, either in
person or by mail addressed to Lessor at the address given in this Lease, and on
payment of the rent, royalty and other sums as may be due, this Lease shall be
deemed terminated. When this Lease terminates, regardless of the cause, Lessee
shall quietly and peacefully surrender possession of the Premises to Lessor or
Lessor's agents, and Lessee shall enter, or cause to be entered, a certificate
of the termination of this Lease in the proper books of record in Carbon County,
Utah, and record them, as may be necessary to clear the record title and divest
Lessee of all rights and title given or acquired under this Lease.

 

 



8

 



SECTION EIGHT

 

MINING

 

 

(a) Mining Practices. All of Lessee’s operations hereunder shall be conducted in
accordance with accepted practices of the mineral industry, and in compliance
with all applicable local, state and federal laws and regulations. It shall rest
in the sole discretion of the Lessee whether and in what manner it shall mine,
remove, transport, and deliver Oil Products to a processing plant or refinery
for physical, chemical or other treatment or shall treat the same in place.
Whenever Lessee deems it necessary or advisable, Lessee may discontinue or
resume exploration, development, mining and production operations from time to
time during the term hereof, so long as it meets its obligations hereunder.

 

(b) Adjacent Property Mining Activities. Lessee is hereby granted the right, if
it so desires, to mine and remove Oil Products, and such other materials as are
incident thereto, from the Premises through or by means of shafts, openings or
pits which may be made in or upon adjoining property owned or controlled by
Lessee, to the extent that Lessor can grant such rights. Lessee may, if it so
desires, use the Premises and any shafts, openings and pits therein for the
mining, removal, treatment and transportation of Oil Products and materials from
adjoining property, or for any purpose connected therewith. In addition, the
operations of Lessee upon the Premises and upon any and all other adjoining
lands to which Lessee has mining rights, may be conducted as a single mining
operation, to the same extent as if all such properties constituted a single
tract of land. Nothing herein shall relieve Lessee from its obligations for
payments or reports as set forth in this Lease.

 

(c) Stockpiling. Lessee shall have the right, at any time during the term
hereof, to stockpile any Oil Products or other materials mined or produced from
the Premises at such place or places as Lessee may elect, either upon the
Premises or upon any other adjoining lands owned or controlled by Lessee, its
successors and assigns. The rights and liens of Lessor in and to any such Oil
Products stockpiled on such other lands shall not be divested by the removal
thereof from the Premises but shall be the same in all respects as though such
materials had been stockpiled on the Premises. The stockpiling of Oil Products
from the Premises on such other lands shall not be deemed a removal or shipment
thereof requiring payment in respect of Lessor’s interest.

 

 



9

 

 



(d) Treatment. Lessee shall have the right, but shall not be required, to
process, separate, extract, beneficiate, concentrate, smelt, refine, leach and
otherwise treat, in any manner, any Oil Products and other materials mined or
produced from the Premises and from other adjoining lands. Such treatment may be
conducted wholly or in part at a plant or plants established or maintained on
the Premises or on such other lands. The tailings and residue from such
treatment shall be deemed waste and may be deposited on the Premises or on such
other lands. Lessor shall have no right, title or interest in said tailings or
residue; provided, however, that any said tailings or residue remaining on the
Premises or on such other lands for a period of sixty (60) days after the date
on which this Lease has expired, or has been terminated by Lessee as to all of
the Premises, shall be deemed abandoned by Lessee and thereupon may be claimed
by Lessor, if and only if Lessor so elects. Nothing contained herein shall be
construed to relieve Lessee from its responsibility for satisfaction of all
obligations with respect to environmental protection laws, mined land
reclamation laws or other applicable federal, state or local laws and
regulations.

 

(e) Overburden Deposits. Waste, overburden, surface stripping and other
materials from the Premises may be deposited on or off the Premises, to the
extent Lessor can grant such right and subject to all applicable local, state
and federal laws and regulations. Such materials from other adjoining lands may
be deposited on the Premises only if the same will not interfere with mining or
oil and gas operations on the Premises.

 

(e) Inspection Rights of Lessor. Lessor reserves to itself and its agents the
right, at any time, to enter the Premises or any part of it, to inspect and
survey the Premises, and to measure the quantity of Oil Products that may be in
or on the Premises or that shall have been mined or removed from the Premises,
without unnecessarily or unreasonably hindering or interrupting the work or
operations of Lessee.

 

 



10

 



SECTION NINE

 

RECORDS

 

Lessee shall keep books of account, in accordance with generally accepted
accounting principles, consistently applied, showing the amount of Oil Products
shipped and sold, and the amount of money received from the sale of the Oil
Products. The books of account shall be open at all reasonable times to Lessor
and its representatives. Lessor or its authorized agents shall have a right to
audit and inspect Lessee’s accounts and records to verify the calculation of the
payments to Lessor hereunder, which right may be exercised as to each payment at
any reasonable time during a period of two (2) years from and after the date on
which the payment was made by Lessee. If no such audit is performed during such
period, such accounts, records and payments shall be deemed to be true, accurate
and correct.

 

SECTION TEN

 

EFFECT OF AGREEMENT

 

The covenants, agreements, and conditions of this Lease shall run with the land,
and shall bind the heirs, legal representatives, successors, and assigns of all
parties to this Lease.

 

SECTION ELEVEN

PROPORTIONATE REDUCTION

 

Royalties and rents provided for in this Lease shall be subject to proportionate
reduction in accordance with the provisions of Section 3(d) above.

 



11

 



SECTION TWELVE

 

DIVIDED INTERESTS

 

 

If the Premises are now or later shall be owned in severalty or in separate
tracts, the Premises, nevertheless, shall be developed and operated as one lease
and all royalties accruing under this Lease shall be treated as an entirety and
shall be divided among and paid to such separate owners in the proportion that
the acreage owned by each separate owner bears to the entire leased acreage. If,
however, the Premises consist of two or more non-abutting tracts, this section
shall apply separately to each non-abutting tract, and if a portion of the
Premises is later consolidated with other lands for the purpose of operating the
consolidated tract as one lease, this section shall be inoperative as to the
portion so consolidated.

 

 

SECTION THIRTEEN

 

WARRANTY OF TITLE

 

 

Each of the parties comprising Lessor, to the extent and only to the extent of
the ownership interest set forth for that party on Exhibit A attached hereto,
warrants and agrees to defend the title to the lands described in this Lease
against burdens and claims arising by, through or under such party, but not
otherwise. Lessor agrees that Lessee shall have the right at any time to redeem,
for Lessor, by payment of any mortgage, taxes, or other liens on the lands in
the event of default of payment by Lessor, and be subrogated to the rights of
the holder, and Lessor, on behalf of Lessor and the heirs, successors, and
assigns of Lessor, surrenders and releases all rights of dower and homestead in
the Premises described in this Lease, insofar as the right of dower and
homestead may in any way affect the purposes for which this Lease is made.

 



12

 



SECTION FOURTEEN

 

GENERAL CONDITIONS

 

 

(a) Attorneys' Fees. If Lessor or Lessee shall commence an action against the
other arising out of or in connection with this Lease, the prevailing party
shall be entitled to recover its costs of suit and reasonable attorneys’ fees.

 

(b) Notices. All notices and demands, which may or are to be required or
permitted to be given hereunder shall be in writing. All notices and demands
shall be sent by receipted hand delivery, by confirmed facsimile, by United
States mail, postage prepaid, or by an express delivery service which maintains
records of deliveries, freight prepaid, addressed to Lessor or Lessee, at the
address or addresses set forth on the signature page hereof.

 

(c) Indemnity. Each party shall hold harmless, reimburse, indemnify, and defend
the other party from and against any and all losses, injury, obligations,
claims, damages, judgments, and injuries of any nature resulting from, arising
out of, or related in any respect to the falsity or inaccuracy of any
representation or warranty made by the indemnifying party and/or obligations
arising under or in connection with this, including without limitation
reasonable attorneys’ fees, costs, and expenses of any nature incurred as a
result of or related to such false or inaccurate representations and/or
warranties.

 

(d) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Utah.

 

(e) Force Majeure. Lessee shall not be liable for failure to perform any of its
obligations hereunder (except for payments which have become due to Lessor)
during periods in which performance is prevented by any cause reasonably beyond
Lessee’s control (except for payments of money), which causes hereinafter are
called “force majeure”. For purposes of this Lease, the term “force majeure”
shall include, but shall not be limited to, fires, floods, windstorms and other
damage from the elements, strikes, riots, action of governmental authority,
litigation, acts of God and acts of the public enemy. The performance by Lessee
of its obligations hereunder shall be suspended, and the duration of this Lease
shall be extended, for a period equal to the period for which performance is
reasonably suspended by reason of force majeure. All periods of force majeure
shall be deemed to begin at the time Lessee stops performance hereunder by
reason of force majeure. Lessee shall notify Lessor of the beginning and ending
date of each such period.

 



13

 



(f) Paragraph Headings. The paragraph headings as to the contents of particular
paragraphs herein are inserted only for convenience and are in no way to be
construed as part of such paragraph or as a limitation on the scope of the
particular paragraph to which they refer.

 

(g) Assignment; Change of Ownership. Lessee and Lessor may sell, convey, assign
or transfer their rights and interests in this Lease in whole or in part without
the prior written consent of the other party; provided that the assignor assumes
all obligations of the respective party, in writing, and furnishes a copy of
such assignment to the Lessee or Lessor, as the case may be. However, no such
assignment shall operate to relieve the assignor of any liability or obligation
under this Lease which arose prior to such assignment. In addition, no change of
ownership of the Premises shall be binding upon Lessee, whether Lessee has
actual or constructive knowledge of such change of ownership, until thirty (30)
days after Lessee shall have been furnished by certified or registered United
States mail at Lessee’s office address as set out herein with a certified copy
of the recorded instrument or instruments satisfactory in the opinion of Lessee
to evidence such change of ownership and to establish the right, title or
interest of the claiming party and the extent thereof.

 

(h) Benefit of Agreement; Recording. The covenants and agreements contained in
the within Lease shall apply to, inure to the benefit of, and be binding upon
the parties hereto and upon their respective successors in interest and legal
representatives, subject to the restrictions contained herein on assignments. If
requested by Lessee or Lessor, the parties hereto shall execute a memorandum or
short recording counterpart of this Lease, which counterpart shall be in a form
sufficient to constitute notice of this Lease to third parties under the laws of
the state in which the Premises are located, but which counterpart shall not
contain the amounts or rates of payment hereunder, or other terms of this Lease
which Lessee or Lessor may elect not to disclose of record. The execution and
recording of the above recording counterpart shall not limit, decrease or
increase, or in any manner affect, any of the terms of this Lease, or any
rights, interests or obligations of the parties hereto.

 

 



14

 

 



(i) No Interruption of Operations. Disputes or differences between the parties
hereto shall not interrupt performance of this Lease or the continuation of
operations hereunder unless a continuation of operations would cause irreparable
harm to the Lessor. In the event of any dispute or difference, and subject to
the foregoing, operations may be continued, and settlements and payments may be
made hereunder in the same manner as prior to such dispute or difference, until
the matters in dispute have been finally determined between the parties, and
thereupon such payments or restitutions shall be

made as may be required under the terms of the settlement or final determination
of the dispute.

 

(j) Waiver. The failure of a party to insist upon strict performance of any of
the terms, covenants, conditions or agreements contained herein shall not be
deemed a waiver of any rights or remedies that said party may have, and shall
not be deemed a waiver of any subsequent breach or default in the performance of
any of the terms, covenants, conditions or agreements contained herein.

 

IN WITNESS WHEREOF, this Lease has been executed and delivered by the
undersigned as of the date first above written.

 



  __________________________
Notary Public   Residing at:     (SEAL) My commission expires ____, 200 _      
            Lessee:           GreenRiver Resources, Inc.       By:
_____________________   Its: _____________________

 

 



 

 

STATE  OF  UTAH

 



COUNTY OF SALT LAKE

 

The foregoing instrument was acknowledged before me this ____ day of
_____________, 2009 by William G. Gibbs, known to me to be the person described
in and who executed the within and foregoing instrument acknowledged to me that
he executed the same.

 

 

  _______________________________
Notary Public   Residing at:     (SEAL) My commission expires _________, 200_  
     

 

 



15

 

 

 



EXHIBIT A

 

Legal Description and Ownership Interests

 

LAND DESCRIPTION:

 

 

 

Township 14 South, Range 14 East, SLM Section 3: SW/4

Section 10: E/2, NW/4

 

 

 

Containing 640.00 acres, more or less

 

 

 

OWNERSHIP INTERESTS:

 

William G. Gibbs - undivided 5-percent ownership of mineral estate.

 

 



16

